SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Defendant Christopher Saffaras appeals from a sentence imposed by the United States District Court for the Northern District of New York (Kahn, /.), following his plea of guilty to participating in a conspiracy to possess and distribute marijuana with eleven co-defendants. In calculating Saffaras’s sentencing range, the district court included an upward adjustment under U.S.S.G. § 3Bl.l(a) for Saffaras’s role as an organizer or leader of a criminal activity involving at least five participants. On appeal, Saffaras argues that the court erred in finding him to be an organizer or leader and in failing to articulate a legal basis for enhancing his sentence accordingly. Finding no error, we affirm.
The district court adopted the findings of the Pre Sentence Report (PSR). While the PSR consisted in large part of an unattributed narrative statement of Saffaras’s activities, which we do not credit, it also included documented sources, including in some cases Saffaras’s own admissions, regarding his organizing and leadership activities. Examples included Saffaras’s admission that he sent a courier to pick up marijuana on a certain date, as well as the statements of confidential sources and co-defendants which showed that Saffaras coordinated and controlled various activities of the marijuana conspiracy. Although Saffaras disputed the information contained in the PSR, and stated at the sentencing hearing that he was not a leader but rather that all members of the conspiracy worked together, there was sufficient evidence to support the district court’s decision to apply the upward adjustment under U.S.S.G. § 3Bl.l(a).
Nor did the district court err in failing to articulate the basis for its findings and its enhancement of Saffaras’s sentence based on his leadership role. While a sentencing court is required to make findings as to disputed facts in order to permit appellate review, adoption of the findings of the PSR is sufficient. See United States v. Thompson, 76 F.3d 442, 456 (2d Cir.1996). Here, the court articulated its reliance upon the factual findings of the PSR and thereby sufficiently explained the basis for its findings. We uphold the sentence imposed by the district court.